Office Action
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims: 
Claim 5, after “claim”, please delete (4), and add --1--; and 
Claim 6, after “claim”, please delete (4), and add --1--.


/SUHAN NI/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        




(End of Examiner’s Amendment)